Citation Nr: 0211573	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-23 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for impairment of right 
radius with traumatic arthritis currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.  His DD 214 reflects that as a result of action 
with enemy forces, the veteran suffered a gunshot wound to 
the right wrist on June 2, 1951.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1999 rating decision issued 
by the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's increased rating claim.  As a result of his 1951 
gunshot wound, the veteran is currently evaluated as 30 
percent disabled for his impairment of right radius with 
traumatic arthritis.  The veteran is additionally service-
connected for gunshot residuals to the right forearm, which 
is evaluated as severe damage to Muscle Group VIII and rated 
as 30 percent disabling.

A hearing was held before the undersigned Member of the Board 
in June 2002 via videoconference.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.  

2.  The veteran's impairment of the right radius with 
traumatic arthritis is characterized by complaints of 
constant pain, an inability to pick up objects unless the 
objects are very light, and an ability to write.

3.  The veteran's impairment of the right radius with 
traumatic arthritis is manifested by significant functional 
loss, decreased strength, and limited range of motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for an impairment of the right radius with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.69, 
4.71a, Diagnostic Codes 5003, 5010, 5214, 5215 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Initially, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 et. Seq. 
(West Supp. 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable with regard to this 
case, the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his 
increased rating claim.  The veteran was notified of the 
pertinent laws and regulations for his increased rating claim 
in the September 1999 Statement of the Case (SOC) and the 
October 2000 Supplemental SOC (SSOC).  The October 2000 SSOC  
additionally notified the veteran of VA's heightened duty to 
assist him in the development of his claim as well as that, 
while VA would make reasonable efforts to obtain evidence on 
his behalf, it remained his ultimate responsibility to 
furnish the evidence. The veteran was specifically notified 
of the VCAA by letter in March 2001.  The March  2001 letter 
informed the veteran of the evidence already of record in 
connection with his current claim and that VA would assist 
him by making reasonable efforts to obtain any additional 
evidence he identified.

Additionally, the RO has made all reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the veteran was afforded a VA examination in 
August 1999.  His VA medical records and private medical 
records have been associated with his claims folders.  The 
veteran was informed by letter in August 2001 that a private 
physician had not responded to the RO's requests for the 
submission of medical records.  A transcript of the June 2002 
hearing has also been associated with the veteran's claims 
folders.  Accordingly, the Board concludes that VA's duty to 
assist the claimant has been satisfied.  There is more than 
sufficient evidence of record to decide his claim properly 
and fairly.  Therefore, it is not prejudicial to the veteran 
to proceed to adjudicate his claim on the current record.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).

II.  Increased Rating Claim

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

With respect to the musculoskeletal system, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995); see generally VAOPGCPREC 36-97.  
The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain, supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2001).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  See 38 C.F.R. § 4.45 (2001).  
It is the intention of the Rating Schedule to recognize 
actually painful, unstable, or maligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2001).

The veteran is currently rated as 30 percent disabled for his 
service-connected impairment of his right radius with 
traumatic arthritis, analogously rated as favorable 
ankylosis.  The veteran contends that his disability picture 
has worsened such that he is entitled to a higher disability 
rating.  After a complete and thorough review of the evidence 
of record, the Board cannot agree with the veteran's 
contention, and, as such, his increased rating claim fails.

To begin, the Board notes that the June 2002 hearing 
transcript reveals that the veteran's representative contends 
that the veteran's service-connected right wrist disability, 
instead of being rated as favorable ankylosis, should be 
rated as unfavorable ankylosis and equal to loss of use of 
the right hand, to include a special monthly compensation.  
The evidence of record clearly indicates that the veteran's 
right wrist is not ankylosed, either in a favorable or 
unfavorable position.  As such, it is not debatable whether 
the veteran's wrist is specifically ankylosed favorably or 
unfavorably.

The veteran's service-connected right wrist disability is 
rated based on his traumatic arthritis.  The Board notes that 
the veteran is right-handed.  As his disability pertains to 
his right hand, the Board has utilized all rating codes that 
pertain to the dominant hand.  See 38 C.F.R. 4.69 (2001).

Traumatic arthritis is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001).  Degenerative 
arthritis is rated based on the limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).  Limitation of motion of the wrist is rated as 10 
percent disabling when palmar flexion is limited in line with 
the forearm while dorsiflexion less than 15 degrees is also 
rated as 10 percent disabling.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2001).

In the instant case, a July 1999 letter from a private 
physician states that the veteran has no effective functional 
use of his right wrist and that in the physician's opinion, 
the veteran would be equally well served by an amputation at 
the site with a stump-fitted prosthesis.  The letter 
additionally reflects that a careful review of the medical 
history provided by the veteran, a clinical examination, and 
VA guidelines were completed.  The private physician also 
wrote in the July 1999 letter that there was not guarantee 
that the veteran would not suffer additional injury 
performing activities of daily living and that his opinion 
was rendered on reliance of the accuracy of the information 
provided by the veteran and the available medical records. 

An August 1999 VA Joints Exam report reflects an impression 
of traumatic arthritis of the right wrist with markedly 
decreased functional capacity secondary to pain.  The 
examination report reflects that the veteran indicated that 
he unable to use his right hand for anything other than very 
light responsibilities, he cannot lift anything of any 
weight, and he cannot grip enough to spin off the lid of a 
jar.  The examination report reflects that upon physical 
examination, the veteran's right wrist had a gross deformity 
with a prominence over the dorsal aspect of the distal radial 
head, tenderness throughout the wrist joint, and no 
induration or increased warmth or gross swelling.  The August 
1999 report also reflects a markedly depressed grip in the 
right hand secondary to wrist pain, his right hand strength 
was 2 out of 5, and he was unable to touch his palms with the 
tips of any of his two through five fingers, secondary to 
pain.

An August 1999 VA Occupational Therapy Note reflects that the 
veteran had significant limitations of his wrist and that he 
reported constant pain.  The therapy note also reflects that 
the veteran's range of motion of the wrist was 0 degrees of 
palmar flexion, to 12 degrees of dorsiflexion, to 8 degrees 
of ulnar deviation, and to 11 degrees of radial deviation.  
An edema to the palmar area was also noted.

A January 2000 private medical record reflects that an X-ray 
of the veteran's wrist showed an old gunshot wound and 
tremendous arthrosis of the radial carpal and intercarpal 
joints.  The private medical record also reflects that the 
private physician noted that the veteran was advised "that 
wrist fusion is about the only thing we can offer him to try 
and eliminate some of the pain in his wrist".

An August 2000 VA Radiology Profile reveals an old, healed 
fracture of the veteran's right wrist, degenerative 
arthritis, and a few small boy fragments along the dorsal 
aspect of the wrist joint.  The profile also reflects that 
the appearance of the veteran's right wrist had not 
significantly changed when is was compared to a study of his 
right wrist from March 1999.

The June 2002 hearing transcript reflects that the veteran 
testified that he wears a brace at all times on his right 
hand and that without it on, anything he attempts to pick up 
must be "very, very light" and that he even has problems 
holding anything with the brace on.  The hearing transcript 
reveals that the veteran indicated that while he can't write 
very well, he can write, his pain is almost constant, and he 
received injections and takes medications for pain.  The 
veteran also testified that he mostly wears slip-on shoes and 
that buttoning the top button of a shirt is very problematic.

As previously indicated, limitation of motion of the wrist is 
rated as 10 percent disabling when palmar flexion is limited 
in line with the forearm while dorsiflexion less than 15 
degrees is also rated as 10 percent disabling.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2001).  The evidence of record 
revealed that the veteran's dorsiflexion was limited to less 
than 15 degrees, which would merit a 10 percent disability 
evaluation, the maximum disability rating available based 
solely on limitation of motion.  Id.  But the evidence of 
record also revealed that in addition to his limitation of 
motion, the veteran additionally suffers from markedly 
decreased functional capacity and constant pain.  As per 
DeLuca v. Brown, the RO considered the veteran's decreased 
functional capacity and pain when awarding a 30 percent 
disability rating under Diagnostic Code 5214, a disability 
evaluation in excess of the 10 percent maximum available 
under Diagnostic Code 5215.

So the real question the Board must answer is whether the 
veteran's limitation of motion and functional loss is such 
that he is entitled to a disability rating in excess of 30 
percent.  The Board must answer in the negative.  Under 
Diagnostic Code 5214, ankylosis of the wrist in a favorable 
position of 20 degrees to 30 degrees of dorsiflexion is rated 
as 30 percent disabling, while ankylosis of the wrist in any 
other position except favorable is 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2001).  A 50 percent 
disability rating is warranted for unfavorable ankylosis of 
the wrist, in any degree of palmar flexion, or with ulnar or 
radial deviation while extremely unfavorable ankylosis of the 
wrist is rated as loss of use of the hands under Diagnostic 
Code 5125.  Id., Note.

The evidence of record clearly indicates that the veteran is 
capable of utilizing his right wrist and hand to some degree.  
Even though motion is painful and he has significant 
functional loss, the evidence of record also reflects that 
the veteran is still capable of writing, picking up light 
objects, and buttoning a shirt, even though the top button is 
very problematic.  The evidence of record also revealed that 
the veteran has markedly depressed grip in the right hand 
secondary to wrist pain and his right hand strength was 2 out 
of 5.  The evidence of record does not reveal that the 
veteran's right wrist is ankylosed.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Dorland's Illustrated 
Medical Dictionary (27th ed. 1988).  The evidence of record 
clearly indicates the veteran has some mobility of his right 
wrist, just very limited range of motion.  As previously 
indicated, the veteran was awarded a disability rating of 30 
percent, in excess of the 10 percent maximum allowed for 
limitation of motion of the wrist without ankylosis, due to 
his significant functional loss.  See 38 C.F.R. §§ 4.7, 4.10, 
4.59, 4.71a, Diagnostic Codes 5214, 5215 (2001); see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board 
finds that the veteran's current disability picture is not 
such that he is entitled to a disability rating to 40 percent 
(in excess of the maximum of 10 percent for non-ankylosed 
wrist's limitation of motion) based on his functional loss.  
While his functional loss, described as "marked", is 
significant, the veteran does have some hand strength, which 
the evidence of record reflects he can utilize to a limited 
degree.

The Board observes at this time that a private physician, in 
a July 1999 letter, opined that the veteran would be equally 
well served by an amputation at his right wrist with a fitted 
prosthesis as he has no effective functional use of his right 
wrist.  But the private physician also stated in the July 
1999 letter that his opinion was rendered on reliance of the 
accuracy of the information provided by the veteran and the 
available medical records.  In a different potion of the 
letter, the physician noted with more specificity what 
"records" upon which he relied.  The letter refected that 
he relied on the veteran's history, his clinical evaluation 
of the veteran, and a review of VA guidelines.  The letter is 
silent as to the specifics of the private physician's 
clinical evaluation.  Additionally, the Board notes that the 
private physician's opinion that the veteran has "no" 
effective use of his right wrist is contradicted by the 
veteran's own testimony during the June 2002 hearing which 
revealed that the veteran is able to write and pick up light 
objects with his right hand.  Therefore, the Board has 
determined that the August 1999 VA medical records are more 
probative in determining the veteran's current disability 
picture as the VA medical records are consistent with the 
veteran's June 2002 testimony revealed in the hearing 
transcript. 

Additionally, the Board notes that the veteran advances that 
his right wrist disability is productive of significant pain.  
He is clearly competent to report that his service-connected 
symptomatology has increased in severity.  However, when the 
veteran's testimony of his right wrist symptomatology is 
viewed in conjunction with the probative medical evidence of 
record, the Board finds that the probative evidence of record 
as a whole reflects the impairment associated with the 
veteran's service-connected disability is not consistent with 
an increased disability rating in excess of his current 
evaluation.  See e.g., 38 C.F.R. § 4.6 (2001).

Finally, the Board has no reason to doubt that the veteran's 
service-connected disability causes him discomfort and limits 
his efficiency to complete certain tasks.  This alone, 
however, does not present an exceptional or unusual 
disability picture and is not reflective of any factor that 
takes the veteran outside of the norm.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board agrees 
with the RO that the veteran's disability picture does not 
warrant referral for the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (2001).
 
In brief, the evidence of record does not warrant an 
increased rating for the veteran's service-connected 
impairment of the right radius with traumatic arthritis. 
Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's increased rating 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  The Board has considered 
the doctrine of reasonable doubt in the veteran's favor, but, 
as the preponderance of the evidence is against his claim, 
that doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001). 

(CONTINUED ON NEXT PAGE)

ORDER

An increased rating for impairment of right radius with 
traumatic arthritis is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

